Citation Nr: 0018158	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  99 07 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a lung disability to 
include asbestosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION


The veteran served on active duty from February 1955 to 
February 1958.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

In February 2000, the veteran testified at a video conference 
hearing before the undersigned Member of the Board.  


FINDING OF FACT

The claim of entitlement to service connection for a lung 
disability to include asbestosis is plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a lung 
disability to include asbestosis is well grounded.  38 
U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required to establish that the claim is well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As 
stated above, in Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990), The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a) (West 1991).  The 
test is an objective one which explores the likelihood of 
prevailing on the claim under the applicable standards.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the 
claim need not be conclusive, it must be accompanied by 
evidence.  Furthermore, the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
38 U.S.C.A. § 5107 (West 1991).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3rd 604 (Fed. Cir. 1996) (per curiam), the Court stated 
that in order for a claim to be well-grounded there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).

The Board finds that the veteran's claim is well grounded.  
His service medical records show that in January 1957, X-rays 
showed blunting of the left costophrenic angle and a few 
calcifications in the chest.  In addition, his lay statement 
of service exposure to asbestos is sufficient to meet the 
second requirement of Caluza.  He has been diagnosed with 
pleural scarring, pleural thickening and X-ray findings that 
have been diagnosed as consistent with asbestosis.  Thus, 
there is a finding of current disability.  There is of record 
a statement by a private physician dated in April 1999 in 
which it is opined that the veteran had scarring in the left 
base of the lung with calcifications and thus his lung 
findings were related to the pre-existing condition which 
possibly started while he was in service.  This opinion 
provides the medical nexus necessary to well ground the 
claim.  

Thus, the Board finds that the claim is well grounded.  


ORDER

The claim of entitlement to service connection for a lung 
disability to include asbestosis is well grounded, and to 
that extent, the claim is allowed.  


REMAND

The veteran seeks service connection for a lung disability, 
to include asbestosis.  He states that he was exposed to 
asbestos during service while stationed at the motor pool and 
while cleaning tile floors.  He also contends that he had 
several respiratory infections during service.  His service 
medical records show that while hospitalized in January 1957, 
chest X-rays showed a blunting of the left costophrenic angle 
and a few calcifications in the chest.  At discharge in 
December 1957, the veteran denied having chronic or frequent 
colds or any ear nose or throat problem.  His lungs were 
noted to be normal and a chest X-ray was noted to be 
negative.  Private X-rays taken in 1995 and 1996 show 
parenchymal abnormalities consistent with pneumoconiosis, 
pleural changes, and findings noted to be consistent with 
asbestosis.  In August 1997, X-rays were interpreted as 
showing parenchymal infiltrate in the posterior medial aspect 
of the left lower lobe.  In October 1997, X-rays found mild 
blunting of the left costophrenic angle, unchanged since the 
previous examination.  It was stated that pleural scarring 
was likely responsible for this finding.  Private records 
also show treatment in February 1998 and X-rays showed mild 
pleural scarring.  The diagnosis was, rule out left lower 
lobe pneumonia.  

VA X-rays dated in April 1999, were reported to show no acute 
disease process and an old healed left rib fracture with 
minimal pleural scarring.  The examiner noted that no 
previous studies were available for comparison.  When the 
veteran was examined by VA in July 1999, the examiner noted 
that the claims file had been reviewed.  The inservice X-ray 
was noted.  The examiner referred to the April 1999 X-ray 
report and opined that there was no definite evidence of 
asbestosis.  An addendum noted that the chest X-rays were 
reviewed with the radiologist and that there was no evidence 
of asbestosis.  

In addition, in a July 1998 statement, the veteran indicated 
that he was involved in a lawsuit dealing with asbestosis.  
Complete information regarding this has not been supplied.  
It is noted that his post-service employment included working 
at an oil refinery.  

The Board notes that the veteran has indicated that he is 
receiving benefits from the Social Security Administration 
and he testified in February 2000 that he applied for those 
benefits due to asbestosis as well as other disabilities.  
Records from SSA have not been secured.  

Based on the above, it is unclear whether the veteran has any 
pulmonary abnormalities that are the result of asbestos 
exposure in service and, if so, whether they constitute 
asbestosis or other disease entity for which service 
connection could be granted.  Accordingly, this case is being 
REMANDED for the following: 

1. The veteran should be asked to submit 
or identify any medical evidence or 
opinion that he has asbestosis, any other 
asbestos related disease, or a lung 
disability, and that such is related to 
asbestos exposure during service or to 
his inservice findings in 1957.  The RO 
should obtain any evidence identified. 
The veteran also should be asked to 
provide complete information regarding 
whether he has been a party (including as 
a member of a class) in any litigation 
based on asbestos exposure.  If so, he 
should submit copies of all documents of 
any sort related to that litigation as 
well as the names and addresses of any 
attorney(s) who assisted him in the 
litigation.  

2.  Upon receipt of any additional 
information, the RO should undertake any 
further development deemed warranted in 
regard to the veteran's reported in-
service and post-service exposure to 
asbestos.  This should include contacting 
the SSA and requesting records regarding 
the veteran's claim for disability, as 
well as any development necessary in 
regards to any lawsuit that the veteran 
may have been involved with.  

3.  Thereafter, the RO should arrange for 
the veteran to undergo a VA X-ray 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner.  A 
designated "B reader" radiologist should 
read and interpret the veteran's X-rays.  
(A "B reader" is one certified by 
examination to read and grade asbestos 
films.)  If the radiologist determines 
that high-resolution computerized 
tomography or other scanning of the chest 
is necessary, this should also be 
accomplished.  

4.  The veteran should then be afforded a 
comprehensive medical examination by a 
board certified pulmonary specialist who 
has not previously examined him.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should be 
requested to conduct a comprehensive 
medical examination, with special 
emphasis on the discovery and diagnosis 
of any disorders of his respiratory 
system.  All necessary tests and studies, 
to include pulmonary function tests, 
should be conducted at this time.  The 
results of the B Reader interpretation 
and the claims folder must be made 
available to the examiner who should note 
the review of same in the examination 
report.  In the course of the 
examination, the specialist should take a 
detailed history of the veteran's in-
service and civilian exposure to 
asbestos, and any other potential causes 
of any respiratory disorders found.  The 
examiner should identify all 
respiratory/pulmonary abnormalities, and 
provide the etiology and a detailed 
account of all relevant pathology found.  
The doctor should express an opinion as 
to whether any pleural thickening, 
pleural plaques, or any other abnormal 
findings are as likely as not due to any 
asbestos exposure during service, and, if 
so, whether they constitute asbestosis or 
other asbestos related disorder.  An 
opinion should also be given as to 
whether it is at least as likely as not 
that the inservice findings noted in the 
service medical records are related to 
any current lung disability found.  If 
the examiner concludes that any such 
abnormalities are not asbestos related, 
an explanation for that opinion must be 
given.  All findings must be supported by 
complete reasons and bases.  

5. The RO should then review the B Reader 
and physical examination reports and 
ensure that they are fully responsive to 
the Board's questions. If they are not, 
they must be returned for revision.

6. The claim should then be readjudicated 
to determine whether the veteran has 
asbestosis (or other respiratory disease) 
incurred in service or due to in-service 
asbestos exposure. If the claim remains 
denied, a supplemental statement of the 
case should be issued, with opportunity 
to respond. The case should then be 
returned to the Board.  The veteran need 
take no action until further notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	NADINE W. BENJAMIN
	Member, Board of Veterans' Appeals


 



